Title: To George Washington from Timothy Pickering, 27 March 1795
From: Pickering, Timothy
To: Washington, George


        
          War Office March 27th 1795
        
        The Secretary of War in conformity with the expectation of the President of the United States has considered of the means of possessing and garrisoning a post at Presqu’ Isle and now respectfully reports,
        That having requested Major Denny, the Commandant of the State Troops of Pennsylvania to give information of their number and term of service and of other matters respecting the projected settlement at Presqu Isle, he on the 9th instant made a communication in writing which not admitting of an abridgement a copy is herewith presented.
        That information has also been obtained from Mr Ellicott, by which it appears that the post at Le Boeuf is so well fortified, as to be capable of resisting any number of Indians who could assail it: that it is very advantageously situated at the head of the navigation of French Creek, and where the portage to Presqu’ Isle must commence: that a Town is there laid out on the reservation made by the state for that purpose, and a number of lots already improved: That a road thence to Presqu’ Isle was formerly opened by the French or British almost in a direct line, thirty feet wide, from which all the Trees were taken out by the roots, except for about thirty perches at the South end: that the bridges had in that day been generally completed, but no part of the causewaying attempted and consequently the road had

not been travelled by Wheel Carriages: that the road which had been used was very narrow and crooked and probably no other than the old Indian path: but that neither of these Roads could be made to answer any valuable purpose without several miles of causewaying, except in the winter, and two or three months in the summer, if the season should be dry. The distance between Le Boeuf and Presqu’ Isle he states at a little more than fifteen miles, and observes that the transportation between them should be performed by Oxen; as wet and swampy Countries soon destroy horses: and that the Water Carriage from Pittsburg may be performed in such long boats as are used in the Susquehannah and Delaware, as far up as Venango, except in the dry part of the Season, when batteaux in the form of those used on the Mohawk River, will be requisite; and from Venango to Le Boeuf such Batteux ought ever to be exclusively used.
        That a number of Cannon and military and Quarter Masters Stores belonging to Pennsylvania were last year transported to Le Boeuf and may doubtless be transferred to the United States; and with some moderate additions to replace the articles consumed, will be sufficient in forming the establishment.
        That if it should be inconvenient to order of the Legionary troops such a number as would be competent to take possession of the post at Presqu Isle, the deficiency may in the first instance be supplied by the State Troops, most of whom are at Le Boeuf, or in the Western Country: and Major Denny supposed they would cheerfully continue, if wanted, during the summer: indeed he discovered signs of solicitude to have them so continued: and in the Autumn should orders be given to discharge them it is highly probable a number of them would enlist for three years, and with the few Legionary troops, who can be spared for that station form an adequate Garrison.
        That as the law of the United States now allows the same pay to the Militia as that given by the State of Pennsylvania, the great obstacle to the engaging of the Militia is removed; and there is no doubt but that the whole of the State Troops may be reingaged for the object now in question, as soon as their period of service under the state shall expire—There is the more reason to expect this as they were originally inlisted for this single object.
        That with respect to the permanent garrisons the Secretary of War thinks fifty men fully competent to the security of the

post of Presqu Isle—twenty five for that at Le Boeuf, and twenty five for that of Fort Franklin. The present Garrison of the latter (amounting to Fifty seven, officers included) will, with the addition of about forty men, be sufficient to garrison the three posts.
        That however the legion might be reduced by the expiration of inlistments, and whether we do or do not make peace with the hostile Indians, the establishment of a post at Presqu’ Isle appears to the Secretary of War so important, that he thinks no surmountable obstacles should prevent it. That should offensive operations be necessary next year, the transportation of troops, stores and provisions to the Indian Country may thereby be so facilitated, as abundatly to compensate for the small draught its Garrison would make from the force of the Legion. That the establishment itself, putting these advantages in our power, may forcibly influence the minds of the Indians in favour of peace.
        That without this establishment, it will be extremely difficult, if not impracticable, to take possession of and support the Western posts of Detroit and Michilimackinac in 1796, should they be surrendered.
        That the direct and main object for establishing the Corps of Artillerists—the defence of the Sea-coast—being, it is presumed, in a great measure superceded by the Treaty concluded with Great Britain, a detachment from that corps may be easily made for all the three posts of Venango, Le Boeuf and Presqu’ Isle, and the present Garrison of Fort Franklin sent to join the Legion. The only objection to this which now occurs is, that by detaching the Artillery Officers and Men this early, they will miss the advantages which they would acquire by being assembled at West point or elsewhere, in considerable numbers, under the immediate direction of their field Officers, for the purposes of instruction & discipline. But as there are some officers of artillery already well informed both in theory and practice, some of these may be assigned for the above Command.
        These facts and reasons forcibly impress the mind of the Secretary of War with the necessity and practicability of an immediate establishment of a military post at Presqu’ Isle and are now respectfully submitted to the Presidents consideration & decision.
        
          Timothy Pickering
        
       